Title: Enclosure: Thomas Davis to Benjamin Lincoln, 22 July 1795
From: Davis, Thomas
To: Lincoln, Benjamin


Sir
Boston July 22. 1795
Agreeable to your request have examined the books in the Treasury Office in order to ascertain the Amount of State debt which Massachusetts redeemed or sank from January 1. 1783 to the end of the year 1789 and the following is the result of that examination.



Consolidated notes redeemed


£ 91714.12.10


Army notes   “


285877. 9. 5


new Emission money 
80140.3.6
}



 reduced to Specie at the rate of one dollar in Specie for 1 ⁷⁄₈ dollars in bills

42741. 8. 6½ 


Interest paid on the Public debt

447190. 4. 2½




£867523.15  


This is not to be understood to be the precise amount for within the period mentioned, a variety of paper was receivable at the Treasury for taxes, and other debts, a part of that paper when received is entered in the Treasury books as Cash. This renders it impossible to ascertain the exact amount of debt redeemed. The foregoing I believe is nearly that amount, and I hope sufficiently accounts to answer your purpose.
I am with the greatest respect & esteem   yours &c

Thomas Davis
General Lincoln

